Citation Nr: 0306263	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-05 309A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a higher initial evaluations for right 
knee disability, evaluated as noncompensably disabling prior 
to December 17, 1995, and 10 percent disabling from December 
17, 1995 to July 23, 2000, and assigned separate ratings of 
10 percent for instability and 10 percent for arthritis with 
limitation of motion from July 24, 2000.

2.  Whether a timely substantive appeal has been received 
with respect to the issue of entitlement to service 
connection for left knee disability or the issue of whether 
new and material evidence has been presented to reopen a 
claim of entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1985 to September 
1992.

The matters currently before the Board of Veterans' Appeals 
(Board) are on appeal of rating decisions from Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Louisville, Kentucky, and the VA RO located in San Diego, 
California.  

By way of history, in an initial rating action dated in June 
1994, the RO granted service connection for chondromalacia of 
the right knee, status post anterior cruciate ligament repair 
and assigned a noncompensable rating effective September 22, 
1992.  In October 1994, the veteran expressed disagreement 
with the initial noncompensable rating assignment; he 
thereafter perfected that appeal.  In a decision dated in May 
1999, the RO increased the assigned rating to 10 percent, 
effective December 17, 1995.  Thereafter, the RO assigned two 
separate 10 percent ratings based on instability and X-ray 
evidence of arthritis with motion limitation, effective July 
24, 2000.  

The Board further notes that the veteran was pursuing claims 
for service connection for post-traumatic stress disorder and 
an increased evaluation for psychiatric disability.  The RO 
has amended the veteran's award to reflect a grant of service 
connection for bipolar disorder with PTSD symptoms, and has 
assigned a 100 percent rating.  There thus remains no case or 
controversy with respect to the question of entitlement to 
service connection for PTSD or entitlement to an increased 
rating for service-connected psychiatric disability.

In May 2000, the Board acknowledged that in October 1994 the 
RO had received a timely notice of disagreement relevant to 
the matter of entitlement to service connection for a right 
ankle disability.  The Board returned the matter to the RO 
for issuance of a statement of the case.  The RO issued a 
statement of the case in October 2000, and notified the 
veteran of the need to file a timely substantive appeal.  The 
issue was not thereafter addressed in any written 
communication from the veteran or his representative.  
Additionally, the Board notes that the veteran initiated an 
appeal to the issue of entitlement to special monthly 
compensation based on the need for aid and attendance or 
housebound status.  The RO issued a statement of the case on 
that matter in October 2002.  The issue was not thereafter 
addressed in any written communication from the veteran or 
his representative.  Therefore, the Board has concluded that 
the veteran is not currently seeking appellate review with 
respect to these matters.  

The Board previously raised a question as to whether the 
veteran had perfected an appeal with respect to the issue 
entitlement to service connection for a low back disability.  
That matter has been mooted insofar as the RO has granted 
service connection for lumbosacral strain with degenerative 
disc disease of the lumbosacral spine and assigned a 10 
percent rating, effective February 23, 1998.  However, in the 
informal hearing presentation submitted in February 2003, 
after the claims folders were forwarded to the Board, the 
veteran's representative expressed the veteran's disagreement 
with the percentage rating assigned to the low back.  The RO 
has not had an opportunity to issue a statement of the case 
in response to this notice of disagreement.  Therefore, this 
matter is referred to the RO for appropriate action.




FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  During the period from September 22, 1992, to July 23, 
2000, the veteran's right knee disability was manifested by 
instability that more nearly approximates slight than 
moderate.

3.  During the period beginning July 24, 2000, the veteran's 
right knee disability has been manifested by instability that 
more nearly approximates slight than moderate, and by 
arthritis with limitation of motion; however, the limitation 
of flexion does not more nearly approximate limitation to 30 
degrees than limitation to 45 degrees and the limitation of 
extension does not more nearly approximate limitation to 15 
degrees than limitation to 10 degrees.

4.  Following receipt of a notice of disagreement to the June 
1994 denial of service connection for a left knee disability, 
the RO issued a statement of the case in September 1995.  

5.  Following the mailing of the September 1995 statement of 
the case, no written communication addressing the issue of 
entitlement to service connection for a left knee disability 
was received from the veteran or his representative until 
December 1996.

6.  Following receipt of the October 2000 statement of the 
case relevant to the determination that the veteran's appeal 
to the June 1994 decision was not timely, no written 
communication addressing the timeliness issue was received 
from the veteran or his representative.

7.  Following receipt of a notice of disagreement to the July 
1997 decision, which denied reopening the claim of 
entitlement to service connection for a left knee disability, 
the RO issued a statement of the case in September 2002.

8.  Following the mailing of the September 2002 statement of 
the case, no written communication addressing the materiality 
issue was received from the veteran or his representative.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent evaluation, 
but not higher, for right knee disability during the period 
from September 22, 1992, through December 16, 1995, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2002).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right knee disability during the period 
from December 17, 1995, to July 23, 2000, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261 (2002).

3.  The criteria for evaluations in excess of 10 percent for 
instability of the right knee and 10 percent for arthritis of 
the right knee with limitation of motion during the period 
beginning July 24, 2000, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5258 (2002).

4.  A timely substantive appeal has not been received with 
respect to the issue of entitlement to service connection for 
left knee disability or the issue of whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for left knee disability.  38 U.S.C.A. 
§ 7105(a), (d) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (2 codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  For 
the purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's right knee claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through a statement of the case and 
supplements thereto, as well as the Board's May 2000 remand, 
the veteran has been informed of the need to demonstrate that 
his manifestations of right knee disability meet the 
requirements for a higher percentage evaluation under the 
rating criteria for each of the time periods involved.  The 
veteran has also been advised of the evidence considered by 
VA and the reasons for the determinations made relevant to 
the appeal.  In a letter dated in December 2001, the veteran 
was specifically advised as to the enactment of the VCAA and 
informed that he should identify or submit evidence relevant 
to the status of his right knee disability.  The veteran was 
informed of the information needed from him to enable the RO 
to obtain evidence in support of his claim, the assistance 
that VA would provide in obtaining evidence on his behalf, 
and the evidence that he should submit if he did not desire 
VA's assistance in obtaining such evidence.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board further notes that the claims files contain service 
medical records, as well as post-service records of medical 
treatment of the right knee identified as relevant by the 
veteran.  The veteran has also been afforded examinations 
pertinent to his right knee, most recently in April 2002.  
Such examination is in substantial compliance with Board's 
May 2000 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, in a VA Form 
646, completed in January 2003, the veteran's representative 
indicated that neither he nor the veteran had any additional 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Rating Evaluation

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A noncompensable evaluation is warranted if flexion of the 
leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

A noncompensable evaluation is warranted if extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation is warranted if 
extension is limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  Where 
extension is limited to 45 degrees, a 50 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
recurrent subluxation or lateral instability.  

38 C.F.R. § 4.71a, Diagnostic Code 5258 provides for the 
assignment of a 20 percent evaluation where the semi lunar 
cartilage is dislocated with frequent episodes of locking, 
pain and effusion into the joint.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997).  If a rating is assigned under the provisions 
for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Service medical records reflect the veteran's right knee 
complaints.  The veteran presented for a VA joints 
examination in December 1992, shortly after service 
discharge.  He walked with a normal gait and there was no 
evidence of a limp at that time.  The VA examiner noted a 
surgical scar on the right knee.  The veteran had right knee 
flexion to 145 degrees and extension to zero degrees.  The 
examiner characterized the right knee as stable and noted no 
atrophy.  There was evidence of crepitus on passive flexion 
and extension.  X-rays revealed no bony abnormalities of the 
knees.  In connection with a general medical examination the 
veteran complained of constant right knee pain, worse with 
walking and standing.

In a rating decision dated in June 1994, the RO granted 
service connection for chondromalacia of the right knee, 
status post anterior cruciate ligament repair, and assigned a 
noncompensable evaluation effective September 22, 1992.  The 
veteran disagreed, arguing that he continued to wear a leg 
brace and that he was limited in activities such as walking 
long distances or using the stairs.

In a claim for unemployability benefits submitted in January 
1995, the veteran reported having last worked with the United 
States Postal Service in November 1992 and that he had 
stopped working due to psychiatric problems and disabilities 
of his back and knees.

In January 1995, the veteran testified at a personal hearing 
before a hearing officer at the RO.  With respect to his 
right knee, he testified that he had pain and fatigue when 
walking and also had difficulty with stairs.  He indicated he 
used prescribed anti-inflammatory medication on a daily 
basis.  He also indicated he occasionally used a knee brace 
that had been issued to him in the military to prevent a 
"side-to-side motion" and "play" in his right knee.  

VA X-rays taken in February 1995 revealed no significant 
degenerative changes of the right knee.  A VA consultation 
note dated in April 1995 reflects that the veteran evidenced 
a hypermobile right patella with quadriceps atrophy and 
positive Lachman's and anterior drawer testing.  He was 
referred to physical therapy for strengthening.  In August 
1995, the veteran was treated for a sprained ankle; he also 
complained that such was secondary to his right knee giving 
way.  No findings pertinent to the right knee were noted.

The veteran presented for a general medical examination in 
September 1995.  The examiner noted the veteran had been 
unemployed for the past three years.  The veteran complained 
of right knee pain with any prolonged position, for which he 
was using analgesics as needed.  Physical therapy was noted 
to have resulted in no significant improvement.  Examination 
revealed normal bulk and tone in the lower extremities and a 
full range of right knee motion.  The examiner stated that no 
evidence of fusion was appreciated.  

In a VA outpatient record dated October 12, 1995, the veteran 
was noted to complain of right knee pain, described as sharp 
and stabbing.  The remainder of the evaluation reflects note 
of findings pertinent to the veteran's low back and the 
impression was lumbar strain.

The veteran testified at a personal hearing before a hearing 
officer at the RO in February 1996.  He indicated he was 
undergoing physical therapy in preparation for right knee 
surgery.

In a statement dated in March 1996, S. Finer, M.D., reported 
treatment of the veteran from July 1995 until the present for 
problems to include right knee arthritis.  Dr. Finer noted 
the veteran's complaint of pain and stiffness and that the 
veteran was unable to squat, with limited right foot 
abduction and slight limitation of knee flexion.  

An October 1996 VA outpatient record notes quadriceps atrophy 
and positive Lachman's sign.  The impression was chronic 
anterior cruciate ligament deficiency.  A VA outpatient 
record dated in December 1996, notes a likely failure of an 
anterior cruciate ligament reconstruction but that the 
veteran had not vigorously pursued physical therapy.  The 
veteran's motivation and compliance was questioned.  Another 
December 1996 entry notes marked quadriceps atrophy.  

The veteran appeared for a VA examination in June 1997.  He 
walked with a mildly antalgic gait favoring his right lower 
extremity.  There was a vertical scar on the right knee, 
without evidence of right knee warmth, erythema or effusion.  
He demonstrated flexion to 122 degrees and was limited in 
extension to six degrees.  There was no evidence of anterior 
or posterior drawer signs or traction applied to the medial 
or lateral collateral ligaments of any joint laxity in the 
knee.  The impression was chronic pain and stiffness of the 
right knee with a history of prior anterior cruciate ligament 
repair, with a mildly antalgic gait, a well-healed surgical 
incision and a mildly reduced range of motion.  

A VA outpatient record dated in October 1997 shows that the 
veteran had hit his knee against a coffee table the prior 
evening and was complaining of pain.  His knee was swollen 
and red.  

The veteran presented for a VA examination in October 1998.  
The examiner commented that the veteran's knee appeared to be 
worse than in June 1997 and cited to indication of anterior 
cruciate ligament deficiency.  Examination revealed a mildly 
antalgic gait favoring the right lower extremity.  The 
veteran was wearing a right knee brace.  There was no 
increased erythema, warmth, or joint effusion.  The veteran 
had flexion to 120 degrees and extension to five degrees.  
Posterior stability testing was unremarkable.  McMurray's 
test was not performed due to discomfort.  The examiner 
commented that the functional effects of right knee pathology 
appeared to primarily be episodes of knee instability 
resulting in occasional falls.  Also noted was knee 
instability in anterior drawer testing consistent with 
anterior cruciate ligament deficiency.  

A VA record dated in January 1999 shows that the veteran 
complained of right knee instability.  

At the time of general medical examination in February 1999, 
the veteran complained of his right knee feeling very loose 
and giving out frequently, at least once per week.  He also 
indicated he was unable to walk a long distance due to pain 
and swelling and reported having difficulty going down stairs 
more than going up stairs.  His gait was normal.  Examination 
revealed no motion on varus and valgus stress and anterior 
and posterior drawer testing was stated to be normal.  There 
was evidence of pain to palpation of the medial aspect of the 
right knee.  The veteran had flexion to 120 degrees and zero 
degrees extension.  There was a positive anterior drawer and 
Lachman's testing.  Medial and lateral collateral ligament 
testing was negative.  The veteran complained of considerable 
pain on all motion.  Motor strength was stated to be full.  
X-rays revealed no abnormality of the right knee.  

In connection with VA outpatient evaluation in April 1999, 
the veteran complained of persistent right knee pain and 
giving way.  Physical examination revealed a full range of 
motion without effusion.  Lachman's testing was markedly 
positive and there was evidence of a Grade I pivot shift.  
The veteran also had pain medially on McMurray testing.  

In an application for unemployability benefits, received in 
May 1999, the veteran indicated that multiple disabilities, 
to include his right knee, prevented him from working.  He 
made remarks that work was too stressful and that he had had 
too many panic attacks.

In a rating decision dated in May 1999, the RO granted a 10 
percent evaluation for chondromalacia of the right knee, 
status post anterior cruciate ligament repair, effective 
December 17, 1995.

In June 1999, magnetic resonance imaging of the right knee 
was accomplished.  Such revealed a chronic anterior cruciate 
ligament tear and a complex tear of the posterior horn of the 
lateral meniscus.  A VA outpatient record dated in June 1999 
reflects that the veteran was undergoing preparation for a 
right anterior cruciate ligament reconstruction.  

On July 24, 2000, the veteran presented with an exacerbation 
of right knee pain after he twisted his knee.  Examination at 
that time revealed mild soft tissue swelling, "extension to 
120 degrees" (sic) and flexion to 90 degrees.  The veteran 
was wearing his knee brace and was able to bear weight.  X-
ray showed a minimal narrowing of the right knee joint space.

The veteran presented for a VA examination in April 2002.  At 
that time he complained of joint pain, to include in his 
right knee.  He reported using a right knee brace and 
complained of locking, weakness, pain and stiffness as well 
as swelling, inflammation, instability and fatigue.  There 
was no evidence of swelling, redness, increased heat or 
deformity in the knees.  There was no atrophy.  There was no 
knee effusion.  The examiner noted mild patellofemoral 
crepitation bilaterally, without evidence of pain on 
patellofemoral compression.  There was mild medial collateral 
ligament instability on the right without anterior cruciate 
or posterior cruciate instability.  There was discomfort with 
patellofemoral compression and some evidence of crepitation.  
The veteran had right knee motion to 130 degrees and 
extension to zero degrees.  The examiner opined that pain, 
weakness, a lack of endurance, fatigue or incoordination did 
not limit motion.  The impression was mild chondromalacia 
patella and status post open repair of the right anterior 
cruciate ligament with residual mild medical collateral 
ligament instability.  X-rays of the right knee were normal.  
The examiner opined that there was no evidence of instability 
or subluxation of the anterior or posterior cruciate 
ligament, but that there was mild right knee medical 
collateral ligament instability.  The examiner opined that 
there was no evidence of incoordination, fatigue, weakness, 
pain or a lack of endurance with movement and that range of 
motion was the same without as with resistance.  The examiner 
opined that the veteran's right knee disability would at 
least as likely as not to produce additional functional 
impairment on repeated use or flare-ups but stated an 
inability to provide the degree of such limitation in 
degrees.  The examiner identified the nature of functional 
limitations, stating that the veteran was able to stand and 
walk for six hours out of an eight-hour work day and was able 
to sit for an unlimited amount of time.  The examiner opined 
the veteran would benefit from a brace but did not need other 
assistive devices and was able to climb stairs, bend, stoop 
and crouch frequently.  The examiner did indicate that the 
veteran should not walk on irregular ground because of mild 
medial collateral ligament instability.

Analysis

September 22, 1992, to December 16, 1995:

All X-ray studies of record for the period prior to December 
17, 1995, revealed no evidence of arthritis.  Also, the 
veteran demonstrated a normal range of knee motion prior to 
this time.  Notably in connection with examination as late as 
September 1995 the veteran continued to demonstrate a full 
range of knee motion.  Even with consideration of all 
pertinent disability factors, there is no objective evidence 
of limitation of motion to a compensable degree during the 
period prior to December 17, 1995.  

The Board notes, however, that the April 1995 VA outpatient 
record documents the fact that the veteran manifested a 
hypermobile right patella with quadriceps atrophy and 
positive Lachman's and anterior drawer testing.  Such is 
consistent with the veteran's own reports of knee weakness 
and giving way, requiring him to wear a knee brace since 
service discharge.  Although other pre-December 1995 records 
fail to document affirmative evidence of instability, later 
records continue to document mild instability of the 
veteran's right knee.  Thus, with resolution of reasonable 
doubt in the veteran's favor, the Board finds that a 10 
percent rating is warranted on the basis of instability under 
Diagnostic Code 5257.  Given the absence of objective 
evidence of instability in many of the medical reports prior 
to December 17, 1995, and the absence of any competent 
medical assessment of more than mild instability of the right 
knee, the Board concludes that the instability during this 
period did not more nearly approximate moderate than slight.  
Therefore, a rating in excess of 10 percent is not warranted 
under Diagnostic Code 5257.  Moreover, the record 
demonstrates no locking or other functional impairment 
warranting a rating in excess of 10 percent or a separate 
compensable rating during the period prior to December 17, 
1995.



December 17, 1995, to July 23, 2000:

For the period December 17, 1995, to July 23, 2000, the 
veteran is assigned a 10 percent evaluation under Diagnostic 
Code 5257.  VA outpatient records dated in 1995 and 1996 
continue to show that the veteran manifested a deficiency of 
the anterior cruciate ligament of the right knee, resulting 
in no more than mild instability.  Even in 1997, the 
veteran's gait was described as only mildly antalgic and any 
motion limitation was also described as mild.  Moreover, 
although the October 1998 examiner cited to a worsening of 
the veteran's knee since the prior examination, there 
remained no evidence of effusion on clinical evaluation.  In 
fact, the October 1998 VA examiner noted only a history of 
instability resulting in falls and then stated that anterior 
drawer testing confirmed such.  The veteran continued to 
complain of such instability throughout 2000, however, 
ligament testing in February 1999 was negative.  Based on 
consideration of the intermittent nature of positive 
examination findings of instability, and the descriptions of 
the veteran's overall level of disability as mild by medical 
professionals, the Board finds that the medical evidence is 
consistent with the 10 percent rating assigned for mild 
instability assigned and that there is no competent evidence 
of more than mild instability demonstrated during such time 
period.

The Board also notes that during the period December 17, 
1995, to July 23, 2000, the competent medical evidence fails 
to reveal a limitation of either flexion or extension 
significant enough to warrant assignment of even a 
noncompensable evaluation pursuant to Diagnostic 5260 or 
Diagnostic Code 5261, and notably, no X-ray evidence of 
degenerative changes.  As such, a separate 10 percent rating 
based on arthritis or motion limitation is not warranted 
during this time period.  See VAOPGCPREC 7-97 and 9-98.  
Rather, it was not until the July 24, 2000, VA examination 
that X-ray evidence of arthritis was found.  

Although the Board has considered the applicability of 
Diagnostic Code 5258, the evidence does not support a finding 
that the veteran's semi lunar cartilage has ever resulted in 
dislocation.  Furthermore, despite the veteran's repeated 
complaints of swelling, such is shown only in connection with 
one acute injury.  Records otherwise repeatedly refute the 
presence of swelling or effusion into the knee joint.  As 
such, a 20 percent rating under Diagnostic Code 5258 is not 
warranted.

July 24, 2000:

As noted above, effective July 24, 2000, the veteran is 
assigned a 10 percent rating for arthritis with limitation of 
motion and a separate 10 percent rating for instability.  

The veteran's demonstrated ranges of right knee motion at the 
time of VA examination in July 2000 did not meet the criteria 
for a compensable rating.  Moreover, the recorded range of 
motion on examination in April 2002 does not justify a 
compensable evaluation under Diagnostic Code 5260 or 5261.  
In that regard the Board does note that the April 2002 VA 
examiner, although stating that there was no evidence that 
pain, weakness, lack of endurance, fatigue or incoordination 
further limited the veteran's motion, the examiner did 
acknowledge that there would be increased functional 
limitation of the right knee on repeated use or with flare-
ups.  Even taking such into consideration, however, the 
examiner was not able to identify any degree of additional 
functional loss, and, again, specifically noted the absence 
of incoordination, fatigue, weakness, pain or a lack of 
endurance with movement.  The examiner also specified that 
the veteran's range of motion was the same with and without 
resistance.  As such, although such findings are consistent 
with the assignment of a separate 10 percent rating based on 
motion limitation and functional loss due to degenerative 
changes, they do not support assignment of a higher rating 
based on motion limitation under Diagnostic Code 5260 or 
5261.  

The Board next notes that the April 2002 VA examiner 
specifically indicated that the veteran had only mild 
ligament instability and mild patellofemoral crepitation.  
Neither that examination report nor other competent medical 
evidence in or since July 24, 2000, reveals more than mild 
impairment due to instability or subluxation of the right 
knee joint so as to warrant assignment of more than a 10 
percent evaluation pursuant to Diagnostic Code 5257.

Finally, with respect to Diagnostic Code 5258, the Board 
notes that despite the veteran's complaints, the evidence 
from July 2000 to the present fails to reveal any effusion of 
the right knee joint or locking.  In addition, the April 2002 
examiner noted the absence of any pain or incoordination with 
motion.  As such, there is no evidence to support assignment 
of a 20 percent rating pursuant to Diagnostic Code 5258.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), however, the Board finds no basis upon which to 
assign a higher disability evaluation.  

Extra-schedular

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2002).

In that regard, the Board emphasizes that there is no 
objective evidence that the veteran has been incapacitated 
from work due to his right knee problems.  Also, although he 
underwent surgical repair of his knee in service, the 
evidence fails to show that he has otherwise required 
hospitalization or extensive treatment for such.  In 
addition, the veteran has not alleged the existence of 
unusual manifestations of knee disability and the evidence in 
fact shows that the manifestations of the disability are 
those contemplated by the assigned ratings.  In sum there is 
no indication in the record that the average industrial 
impairment from the veteran's right knee disability would be 
in excess of that contemplated by the evaluations assigned 
for the staged periods discussed herein above.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

Timeliness

Factual Background

In a decision dated in June 1994, the RO denied entitlement 
to service connection for a left knee disability and notified 
the veteran of the decision by letter dated June 17, 1994.

On September 6, 1995, the RO issued a statement of the case, 
which included the matter of entitlement to service 
connection for a left knee disability.

In December 1996, the veteran indicated his desire to reopen 
his claim for service connection for a left knee disability.

In a decision dated in July 1997, the RO denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a left knee disability.  The RO notified the 
veteran of that decision by letter dated July 31, 1997.  In 
May 1998, the RO received a notice of disagreement from the 
veteran relevant to that denial.  

In May 2000, the Board noted that the question of whether the 
veteran had submitted a timely substantive appeal on the left 
knee issue was raised by the record.  The Board remanded the 
matter to the RO for issuance of a statement of the case.

In October 2000, the RO issued a statement of the case on the 
matter of whether the veteran had submitted a timely 
substantive appeal.  The RO cited to the June 17, 1994, 
notification letter and the veteran's notice of disagreement, 
received October 25, 1994.  The RO also noted that a 
statement of the case on the service connection matter was 
sent September 6, 1995, but that the only correspondence 
received prior to the end of the appeal period in 
November 1995, was a statement in which the veteran 
referenced treatment for a knee, without specifying which 
knee.  He indicated he would submit a substantive appeal, 
without identifying the disability to which such would be 
pertinent, at the time of his personal hearing.  The 
veteran's personal hearing was held February 28, 1996, after 
the expiration of the appeal period.  In the letter 
accompanying the October 2000 statement of the case, the RO 
advised the veteran that he would need to file a formal 
appeal to continue the timeliness matter before the Board.  
The RO attached a VA Form 9 with appeal instructions.  

In October 2002, the RO issued a statement of the case on the 
matter of whether new and material evidence had been 
submitted to warrant reopening the claim of entitlement to 
service connection for a left knee disability.  Such reflects 
that the RO reopened the claim and then denied service 
connection on the merits.  In the notice letter accompanying 
the statement of the case, the RO advised the veteran of a 
procedural error made concerning his appeal and informed him 
that in order to complete his appeal to the Board on the left 
knee matter he must file a formal appeal, VA Form 9, within 
60 days from the date of the October 1, 2002 letter.  

The veteran's representative included the issue of 
entitlement to service connection for a left knee disability 
in the VA Form 646 dated January 1, 2003.  The veteran's 
representative also included the issue of entitlement to 
service connection for a left knee disability in the informal 
hearing presentation dated in February 2003.  The 
representative noted that such had been previously denied; 
that no appeal had been perfected after a statement of the 
case was issued in October 2000; and that the time limit for 
appeal had expired.

Legal Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).

Analysis

The veteran in this case has been clearly notified of his 
appellate rights, as well as the fact that no appeal has been 
perfected relevant to his left knee claim.  Neither the 
veteran nor his representative has disputed the lack of a 
substantive appeal following the RO's issuance of a statement 
of the case on the service connection matter in September 
1995.  Moreover, despite the RO's clear advisement as to the 
need to file a substantive appeal to the timeliness and 
materiality determinations, included in the statements of the 
case issued in October 2000 and October 2002, neither the 
veteran nor his representative submitted correspondence 
pertinent to those matters within 60 days of the mailing of 
the October 2000 or October 2002 statement of the case.  
Rather, the left knee matter was again raised only in 
documents received from the veteran's representative in 
January and February 2003.  Here, the Board also notes that 
the veteran's representative appears to concede the lack of a 
timely appeal on these matters and the veteran himself has 
offered no evidence or argument to the contrary.  As such, 
the Board finds that no timely appeal has been received 
relevant to the timeliness of the veteran's appeal to the 
June 1994 rating decision or relevant to the July 1997 denial 
of the veteran's application to reopen his claim.  


ORDER

Entitlement to a 10 percent evaluation for right knee 
instability for the period from September 22, 1992, through 
December 16, 1995 is granted, subject to the criteria 
governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
right knee disability for the period December 17, 1995, to 
July 23, 2000, is denied.

Entitlement to evaluations in excess of 10 percent for 
instability of the right knee and 10 percent for arthritis of 
the right knee with limitation of motion during the period 
beginning July 24, 2000, is denied.

A timely substantive appeal not having been received, the 
appeal with respect to the issue of entitlement to service 
connection for left knee disability and whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for left knee disability is 
dismissed.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

